Citation Nr: 1113825	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for psychiatric disability, to include bipolar disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to September 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In September 2009, the case was remanded to the RO for further development.  The Board notes that the Veteran initially claimed service connection for bipolar disorder.  However, as the record indicates that he has received additional psychiatric diagnoses over the years, the claim has been recharacterized more broadly, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 remand, the Board instructed the RO/AMC to obtain copies of the Veteran's Social Security Administration (SSA) records and to schedule the Veteran for a VA psychiatric examination to determine the likely etiology of any current psychiatric disability.  In response, the RO/AMC did obtain the SSA records and also had the Veteran scheduled for a VA psychiatric examination on May 5, 2010.  However, the Veteran failed to appear for the examination.  Consequently, the RO/AMC readjudciated the Veteran's claim based on the evidence of record, continuing the denial of service connection.

The Board notes, however, that later in May 2010, the Veteran submitted a note from a private treating psychiatrist indicating that he received inpatient treatment for bipolar disorder at Gracie Square Hospital from April 20, 2010 to May 5, 2010.  Thus, given that it is reasonably shown that the Veteran was hospitalized on the day he was scheduled to report for the VA examination, the Board finds that he has potentially presented a good cause reason for missing the examination.  Accordingly, a further remand is necessary to reschedule the Veteran for the VA psychiatric examination.

As noted in the prior remand, a current psychiatric examination is necessary to specifically assess whether any current psychiatric disorder had its onset during military service, or, if the disorder pre-existed service, whether the military duty aggravated such disorder.  In this regard, service treatment records do show that the Veteran was treated for a psychiatric condition during service.  Specifically in August 1955, the Veteran had a violent episode, apparently triggered by a moderate amount of alcohol, in which he was found to be exhibiting dangerous behavior with complete disregard for authority.  The Veteran was initially given a diagnosis of acute, mixed, manic-depressive reaction and transferred to the US Naval Hospital in Chelsea, Massachusetts.  There, the Veteran received a Medical Board evaluation and it was noted that psychological testing indicated evidence of an immature, impulsive, and aggressive personality.  The Veteran's diagnosis was then changed to "aggressive reaction", existing prior to service and the Veteran was recommended for discharge.

Post service medical records also reflect significant treatment for psychiatric conditions including; alcohol dependence, cannabis abuse, depressive disorder not otherwise specified, manic depression, rule out substance induced mood disorder, rule out substance induced personality disorder, adjustment disorder with mixed anxiety and depressed mood, and bipolar affective disorder.  Further, the Veteran was afforded VA examinations in June 1997 and August 2002.  However, none of the post-service records and neither of the VA examination reports address the likely onset or etiology of any current psychiatric disorder.  

Prior to rescheduling the current examination, the RO/AMC should obtain any available records of VA psychiatric treatment from May 2006 to the present.  After obtaining an appropriate release, the RO/AMC should also obtain the records from the Veteran's most recent hospitalization at Gracie Square Hospital (GSH) from April 20, 2010 to May 5, 2010, along with any additional available records from GSH.  Additionally, the RO/AMC should ask the Veteran to identify any additional sources of treatment or evaluation he has received for psychiatric disorder since May 2006 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain any available records of VA psychiatric treatment from May 2006 to the present.  After obtaining an appropriate release, the RO/AMC should also obtain the records from the Veteran's most recent hospitalization at Gracie Square Hospital (GSH) from April 20, 2010 to May 5, 2006, along with any additional outstanding records from GSH.  Additionally, the RO/AMC should ask the Veteran to identify any additional sources of treatment or evaluation he has received for psychiatric disorder since May 2006 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the likely etiology and onset of any current acquired psychiatric disorder. The claims file, including the service treatment records, post-service medical records, reports of VA examinations and any pertinent statements from the Veteran and from fellow servicemen, should be reviewed by the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report. 
 
The examiner should then respond to the following questions and instructions:

a. Based on your examination and review of the claims file, what are the Veteran's current psychiatric diagnosis? 

b. After examination and a review of the claims file, is it as least as likely as not (i.e. a 50 percent probability or better) that any currently diagnosed psychiatric disorder is related to the psychiatric pathology the Veteran experienced in service? That is, is it at least as likely as not (i.e. a 50% chance or better) that the in-service findings of psychiatric pathology represent the precursor, or early symptoms of, the now diagnosed disorder(s)?

c.  If the examiner determines that the Veteran's psychiatric disorder did not have its onset during active service, he or she should opine as to when the onset of such psychiatric disorder occurred, if possible.  If the examiner determines that the onset occurred prior to service, he or she should address whether the Veteran's psychiatric disorder was aggravated (permanently made worse) by his active service, i.e., whether the disorder underwent a permanent increase in severity during service.  If so, the examiner should opine as to whether the increase was beyond the natural progression of the disability.

The examiner should give a complete rationale for all opinions given.

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



